The Supreme Court held that he was so entitled immediately on the capture, although at the time of abandonment, the property had in fact been restored, the fact being unknown to the insured. On error
The Court of Errors held that the fact of restoration at the time of abandonment, though unknown, takes away the right to abandon and claim for a total loss ; and that the assured under such circumstances, is only entitled to recover according to the final event, and the judgment of the Supreme Court was unanimously reversed.